Madden, Judge,
delivered the opinion of the court:
We have the following problem. The Government made a contract for the warehousing of its goods at a specified price per month. Its goods were frequently removed from the warehouse after having been in storage for only a fraction of a month, or for a period consisting of a fraction of a month plus one or more full months. The well recognized usage of the warehouse trade is that, in the absence of an agreement to the contrary, if goods are placed in storage on a monthly basis, a full month’s charge is made, upon their removal, for any part of a month that the goods have been stored. The Government agency which made the contract was not aware of the trade usage. Was the Government nevertheless bound to pay in accordance with the usage? We think that it was. Even though, to the uninitiated, the words of a contract would seem to have a fairly plain meaning, that meaning will be altered to correspond with the recognized usage of the language of the trade. Here the words did not even have a fairly plain meaning to those not in the trade. We suppose that practically anyone knows that if he rents a house by the month his rent will not be computed by the day if he vacates the house after a fraction of a month has elapsed. Generally, on the effect of usage in the interpretation of contracts, see Restatement, Contracts, § 246 (a) ; 3 Williston on Contracts, Rev. Ed., § 650.
The plaintiff is entitled to recover $865.01. It is so ordered.
Howell, Judge; Littleton, Judge; and JONES, Chief Judge, concur.